Case 2:16-cv-06794-AB-JC Document 220 Filed 05/24/19 Page 1 of 4 Page ID #:19743



    1   NANCY G. ROSS (Pro Hac Vice)
         nross@mayerbrown.com
    2   BRIAN D. NETTER (Pro Hac Vice)
         bnetter@mayerbrown.com
    3   SAMUEL P. MYLER (Pro Hac Vice)
         smyler@mayerbrown.com
    4   MAYER BROWN LLP
        71 South Wacker Drive
    5   Chicago, IL 60606
        Telephone: 312.782.0600
    6   Facsimile: 312.701.7711
    7   DALE J. GIALI (SBN 150382)
         dgiali@mayerbrown.com
    8   MAYER BROWN LLP
        350 South Grand Avenue, 25th Floor
    9   Los Angeles, CA 90071
        Telephone: 213.229.9500
  10    Facsimile: 213.625.0248
  11    Attorneys for Defendants
  12
  13                        UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA
  15
        CLIFTON W. MARSHALL, et al.,          Case No. 16-CV-6794 AB (JCx)
  16
                       Plaintiffs,             JOINT STATUS REPORT
  17                                           REGARDING PENDING
              v.                               APPLICATIONS TO SEAL
  18
  19    NORTHROP GRUMMAN
        CORPORATION, et al.
                                              Judge: Hon. André Birotte Jr.
  20
                       Defendants.
  21
  22
  23
  24
  25
  26
  27
  28

                               JOINT STATUS REPORT REGARDING PENDING APPLICATIONS TO SEAL
                                                                  Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 220 Filed 05/24/19 Page 2 of 4 Page ID #:19744



    1         The parties respectfully submit this joint status report regarding the pending
    2   applications to seal materials related to Defendants’ motion for summary judgment
    3   and evidentiary objections. Set forth below are all of the applications that have
    4   been filed thus far, whether they have been granted, denied, or remain pending, and
    5   whether they would be moot in the event that the Court grants Defendants’
    6   consolidated application (ECF Nos. 208-210).
    7       ECF No. 169 – Application to File Defendants’ Summary Judgment
    8         Materials Under Seal. Application was denied with leave to refile
    9         application with revised redactions. ECF No. 182. Refiled application and
  10          revised redactions were filed at ECF Nos. 208-210.
  11        ECF No. 171 – Application to File Defendants’ Motion in Limine Materials
  12          Under Seal. Application was denied with leave to refile application with
  13          revised redactions. ECF No. 182. Refiled application and revised redactions
  14          were filed at ECF Nos. 208-210.
  15        ECF No. 175 – Application to File Plaintiffs’ Motion to Disqualify Expert
  16          Marcia Wagner Under Seal. Application was granted.
  17        ECF No. 188 – Application to File Plaintiffs’ Materials in Opposition to
  18          Defendants’ Motion for Summary Judgment Under Seal. Application is
  19          pending. Plaintiffs’ declaration in support of the application was filed at
  20          ECF No. 189; Defendants’ declaration in support of the application was filed
  21          at ECF No. 214.
  22        ECF Nos. 198 – Application to file Defendants’ reply materials in support
  23          of Defendants’ motion for summary judgment under seal.              Application
  24          would be moot if the Court grants the application at ECF Nos. 208-210.
  25          Accordingly, application has been withdrawn.
  26        ECF No. 203 – Application to file Exhibit 6 to Plaintiffs’ opposition to
  27          defendants’ motion in limine under seal. Application is pending.
  28          Defendants’ declaration in support of the application was filed at ECF No.

                                JOINT STATUS REPORT REGARDING PENDING APPLICATIONS TO SEAL
                                                                   Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 220 Filed 05/24/19 Page 3 of 4 Page ID #:19745



    1         219.
    2       ECF No. 208 – Application to file Defendants’ summary judgment materials
    3         (ECF No. 169), motion in limine materials (ECF No. 171), certain exhibits
    4         accompanying Plaintiffs’ summary judgment opposition (ECF No. 188), and
    5         Defendants’ reply materials in support of summary judgment (ECF No.
    6         198). Application is pending. Defendants’ declaration in support of the
    7         application was filed at ECF No. 214; Fidelity Management Trust
    8         Company’s declaration in support of the application was filed at ECF No.
    9         213.
  10    As described above, the applications requiring action are ECF Nos. 188, 203, and
  11    208-210. All other applications have either been granted, denied, or withdrawn.
  12    Because of the time required the print the materials associated with the above-
  13    referenced materials, the parties request two days to prepare and deliver the
  14    Court’s chambers copies.
  15
  16    Dated: May 24, 2019             Respectfully submitted,
  17                                     By: /s/ Samuel P. Myler
  18                                     Nancy G. Ross (Pro Hac Vice)
                                         Brian D. Netter (Pro Hac Vice)
  19                                     Samuel P. Myler (Pro Hac Vice)
                                         Dale J. Giali (SBN 150382)
  20                                     MAYER BROWN LLP

  21                                     Counsel for Defendants

  22
  23                                     By: /s/ (with consent)
                                         Kurt C. Struckhoff (Pro Hac Vice)
  24                                     SCHLICHTER, BOGARD & DENTON
                                         Counsel for Plaintiffs
  25
  26
  27
  28

                              JOINT STATUS REPORT REGARDING PENDING APPLICATIONS TO SEAL
                                                                 Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 220 Filed 05/24/19 Page 4 of 4 Page ID #:19746



    1                                     ATTESTATION
    2      I, Samuel P. Myler, am the ECF user whose User ID and Password are being
    3   used to file this Stipulation. Pursuant to Civil L.R. 5-4.3.4 regarding signatures, I
    4   hereby attest that the other signatories listed have concurred in this filing.
    5
                                          /s/ Samuel P. Myler
    6                                     Samuel P. Myler
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                 JOINT STATUS REPORT REGARDING PENDING APPLICATIONS TO SEAL
                                                                    Case No. 16-CV-6794 AB (JCx)
